                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     May 6, 2020

BY ECF

The Honorable Barbara C. Moses
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Geovanny Daniel Fuentes Ramirez, 20 Mag. 02370

Dear Judge Moses:

         The Government respectfully writes in reply to the defendant’s opposition to an extension
of the preliminary hearing deadline in this case. See dkt. no. 10. 1

        Conducting a preliminary hearing in light of the ongoing national public health emergency
and the social distancing measures that have been established would be exceptionally difficult for
the Government and the Court. 2 Although counsel argues the Government “can choose to present
the evidence it has obtained from its cooperating witnesses by calling law enforcement agents”
(Def. Opp’n at 2), the defendant cannot set the parameters for evidence to be offered by his
adversary at a contested hearing. Along the same lines, the Government is not “confusing a
preliminary hearing with a trial” (id.), and it is not for the defendant to decide what types of
physical evidence are necessary to the Government’s presentation or the Court’s determination at
a hearing. And the defendant ignores other challenges posed by conducting a preliminary hearing
by videoconference or teleconference, including difficulties in the parties’ questioning and cross-
examination of witnesses appearing solely by phone or videoconference and in the Court’s
assessment the witnesses’ credibility.

1
 The defendant’s opposition does not address, and thus concedes, the Government’s motion for a
continuance and exclusion of time under the Speedy Trial Act.
2
                                                                                           Page 2



        Furthermore, conducting a preliminary hearing by videoconference or teleconference
would not mitigate many of the health risks to prosecutors, agents, and witnesses that would arise
through the preparation for such a hearing. Counsel is simply wrong that the Government has
“unlimited electronic, telephonic and video conferencing access to its witnesses.” (Id.). Preparing
for a remote preliminary hearing likely would require travel and in-person contact involving
prosecutors, agents, and witnesses to prepare for testimony and collect evidence. Among other
things, prosecutors and agents likely would need to meet in-person in order to transfer files and
evidence that could not be transferred electronically and to review such evidence together in the
course of preparation for testimony. Moreover, any preparations by the Government for
cooperating witnesses to testify at a preliminary hearing---or for agents, all of whom live in
         , to refresh their recollections by communicating with the cooperating witnesses---could
divert resources from the BOP’s ongoing efforts to safely administer the prisons. 3 So too would
the requirement that the defendant be brought to the courthouse or be made available for a video-
or teleconference in connection with a hearing, which could potentially require that two or more
such facilities be made available by the BOP and Marshals (for the defendant and incarcerated
witnesses).

       The defendant asserts that the Government must bear the consequences of these
circumstances because of its decision to arrest him during the onset of the COVID-19 pandemic.
But the Government arrested the defendant on March 1, 2020 only because the defendant was
scheduled to leave the United States on a return flight to Honduras where he resides. The
Government’s decision of ensuring that the defendant was not able to leave the United States
before effectuating his arrest warrant should not mean that the Government now has to place
witnesses, law enforcement agents, and others at significant health and safety risks.

        As set forth in the Government’s application, over the past month, four Magistrate Judges
of this Court have found that these types of circumstances satisfy Rule 5.1(d). See United States
v. Carrillo-Villa, --- F. Supp. 3d ---, 2020 WL 1644773 (S.D.N.Y. Apr. 2, 2020); United States v.
Rivera, No. 20 Mag. 1615, Dkt. 18 (S.D.N.Y. Apr. 10, 2020); United States v. Gonzalez, No. 20
Mag. 3131, Dkt. 10 (S.D.N.Y. Apr. 20, 2020); United States v. Palmer, No. 19 Mag. 9533, Dkt.
15 (S.D.N.Y. Apr. 24, 2020). In Carrillo-Villa, Judge Gorenstein granted a 30-day extension of
the preliminary hearing deadline (expressly noting that the order was “without prejudice to any
future application that may justify an additional extension”), citing Chief Judge McMahon’s
findings in the First and Second Standing Orders, and concluding that there were “significant
impediments to conducting a preliminary examination tomorrow or in the near future,” including
that “[r]elevant evidence . . . could potentially be unavailable.” 2020 WL 1644773, at *2-3 & n.2.
Similarly, in Rivera, Judge Cott granted a 30-day extension of the preliminary hearing deadline,
finding that “the current coronavirus/COVID-19 pandemic creates extraordinary obstacles to

3
                                                                                           Page 3


preparing for and conducting a preliminary hearing, and thus extraordinary circumstances exist
and justice requires an extension of the time within which to conduct a preliminary hearing.” 20
Mag. 1615, Dkt. 18. In Gonzalez, in extending the preliminary hearing deadline, Judge Parker
likewise recognized that “the current coronavirus/COVID-19 pandemic creates extraordinary
obstacles to preparing for and conducting a preliminary hearing, and thus extraordinary
circumstances exist and justice requires an extension of the time within which to conduct a
preliminary hearing.” 20 Mag. 3131, Dkt. 10. And most recently, in Palmer, Judge Netburn
granted a 30-day extension of the preliminary hearing deadline, citing Chief Judge McMahon’s
findings in the First and Fifth Standing Orders, and concluding that “the current
coronavirus/COVID-19 pandemic creates extraordinary obstacles to preparing for and conducting
a preliminary hearing, and thus extraordinary circumstances exist and justice requires an extension
of the time within which to conduct a preliminary hearing.” 19 Mag. 9533, Dkt. 15.

        Courts outside the District have reached similar conclusions. On April 21, 2020, the
Eastern District of New York issued a standing order extending all preliminary hearing deadlines
in that District to 60 days after the initial appearance, in any case in which a preliminary hearing
would otherwise be required between April 27, 2020, and June 15, 2020. In re
Coronavirus/COVID-19 Pandemic, No. 2020-15 ¶ 8 (E.D.N.Y. Apr. 21, 2020); see also In re
Coronavirus/COVID-19 Pandemic, No. 2020-11 (E.D.N.Y. Mar. 18, 2020) (same for earlier
period of March 18, 2020, to April 27, 2020); United States v. Hughes, 2020 WL 1331027, at *2
(W.D. Wash. Mar. 23, 2020) (incorporating standing order delaying preliminary hearings until at
least June 1, 2020); United States v. Munoz, 2020 WL 1433400, at *1 (S.D. Cal. Mar. 24, 2020)
(extending preliminary hearing deadline by 30 days).

       Notably, in Carrillo-Villa, Judge Gorenstein extended the preliminary hearing deadline
notwithstanding defense counsel’s request to conduct the hearing by videoconference or
teleconference. See Carrillo-Villa, 20 Mag. 3073, Dkt. 13 at 1 n.1. In Gonzalez, Judge Parker
likewise extended the preliminary hearing deadline despite defense counsel’s request to conduct a
video or telephonic hearing. See Gonzalez, 20 Mag. 3131, Dkt. 10. And the recent Eastern District
of New York Standing Order issued on April 21 adjourns preliminary hearing deadlines falling
between now and June 15 for 60 days from the initial appearance, and does not mandate that such
hearings instead be conducted without delay by videoconference or teleconference.
                                                                                           Page 4


        Accordingly, because the Government has shown that “extraordinary circumstances exist
and justice requires the delay” of the time within which to conduct a preliminary hearing, Fed. R.
Crim. P. 5.1(d), and that “the ends of justice” are served by granting a continuance of the date by
which the Government must seek an indictment, 18 U.S.C. 3161(h)(7)(A), the Government
respectfully requests that its application for an extension of time within which to conduct a
preliminary hearing or to seek an indictment should be granted, until June 8, 2020.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney
                                             Southern District of New York

                                       By: _________/s/_________________
                                           Amanda L. Houle / Matthew J. Laroche /
                                           Jason A. Richman / Elinor L. Tarlow
                                           Assistant United States Attorneys
                                           (212) 637- 2194 / 2420 / 2589 / 1036

Cc: Defense counsel (by ECF)
